










Exhibit 10.36
[logo_ncibuilding-new.jpg]






November 14, 2014






Via Email (tn.vol.rider@gmail.com)


Mr. Don Riley
15901 Soleil Ct
Austin, Texas 78734
303-619-9858


Re:    Conditional Offer of Employment


Dear Don:


On behalf of NCI Group, Inc. ("NCI" or the "Company"), I am pleased to extend a
conditional offer of employment to you for the position of President —Group
Segments. This employment offer is conditional on a negative drug test result
and an acceptable criminal history background check. In this position, you will
be reporting to directly to Norm Chambers and will be a valued member of the NCI
Leadership Team. We are in the process of reviewing the Company’s cash bonus and
long-term incentive plans with our board of directors. Pending the review and
approval of these short- and long-term incentive plans by the board, the
descriptions below are based on our current programs.


The general terms of your employment with the Company shall be as follows:


Base Salary:
$18,461.54 bi-weekly, based on an annual salary of $480,000.00.



NCI Bonus Plan :
Target bonus of seventy-five percent (75%), which is the same for similarly
situated executives, based upon a matrix of the Company’s consolidated financial
performance (Adjusted EBITDA and ROA). Provided that the Adjusted EBITDA and/or
ROA level are achieved to attain a portion (or all) of your targeted amount,
bonuses are customarily paid in December. Although the cash bonus plan has been
in effect for several years, it can be changed, terminated, or suspended at any
time by the Board of Directors. As such, the ROA bonus plan is considered
discretionary in nature. For fiscal year 2015, you will be eligible for a
pro-rata bonus based upon the first date of your employment through the fiscal
year end.



Annual Equity Grants:
You will also participate in the Company’s Long-Term Incentive Plan (as amended
the "LTIP") with an annual amount of $650,000.00. The amount of your annual
grant will be divided by the share price on the close of business the day of the
grant, or as otherwise determined by the Compensation Committee of the Board of
Directors of NCI Building Systems, Inc., and subject to the LTIP. The grant date
is typically on or around December 15 of each year. Although the LTIP has been
in effect




--------------------------------------------------------------------------------












for several years, it can be modified, terminated or suspended at any time by
the Board of Directors.


Deferred Compensation
Plan:
You will be eligible to participate in NCI’s Deferred Compensation Plan, under
which you may elect to defer a portion of your base pay and bonus to a future
date and may be eligible to receive a restoration match at the matching
contribution rate for 401(k) distributions.



Signing Bonus:
The Company will pay you a one-time signing bonus in the amount of $460,000.00,
less taxes and withholdings or other deductions required by law (the “Signing
Bonus”). This Signing Bonus will be paid in two (2) equal installments with
fifty percent (50%) being due and payable on the next payroll period following
your actual date of hire and fifty percent (50%) due and payable on the next
payroll period following the six (6) month anniversary of your date of hire.
Should the Company terminate your employment for Cause or should you choose to
Resign without Good Reason (as set forth in the Compensation Discussion &
Analysis of the Company’s Proxy Statement Pursuant to Section 14(a) of the


Securities Exchange Act of 1934), in either case prior to the one-year
anniversary of your date of hire, you will be required to repay the Company a
pro-rated share of the Signing Bonus not earned based on time served. Should the
Company terminate your employment without Cause, Resign with Good Reason (as set
forth in the Compensation Discussion & Analysis of the Company’s Proxy Statement
Pursuant to Section 14(a) of the

Securities Exchange Act of 1934), or if your employment terminates as a result
of your death or disability, no repayment of the Signing Bonus shall be
required.


Initial Equity Award:
You will receive an initial equity award grant for $400,000.00 in restricted
stock, with the number of shares determined by dividing $400,000.00 by the share
price on the first day of your employment with NCI. This grant will vest over
four (4) years, at 25% each year.



Vacation:
You will receive four (4) weeks of vacation beginning on January 1, 2015.
Vacation time does not accumulate from one year to the next, and unused vacation
time from one year may not be carried over into a subsequent year. You may
receive additional vacation time based upon your length of employment, as set
forth in the Employee Manual.



Commuting Expenses:
The Company will provide assistance with the cost of commuting from your home in
the Austin, Texas area to the Company’s headquarters in Houston, Texas, which
may include expenses for coach air fare, temporary housing or hotel stays,
rental car for you while in Houston and airport parking costs. Absent advance
notice or exigent circumstances, it is assumed that your commute will not
interfere with working a regular work week. In the event that you decide to
relocate to the Houston area, you will be provided with a relocation package
which includes packing and transfer of your household goods, home sale expenses
(realtor commission and customary seller-paid closing costs), temporary living
expenses, and other out-of-pocket expenses related to relocation. NCI utilizes
NRI, a third-party Relocation Services Provider, to coordinate and administer
relocations for employees




--------------------------------------------------------------------------------












and new hires. We will discuss your particular relocation needs and provide a
package in conjunction with an executed relocation agreement. In addition to the
relocation costs described above, the Company agrees to reimburse you for costs
associated with the apartment lease termination and moving expenses from your
temporary residence in Denver, Colorado in the amount of $15,000.00 in a lump
sum the next payroll period following your actual date of hire.


Severance:                     
All employment with the Company is at will, and nothing herein shall be
construed to constitute an employment agreement or deemed a guarantee of
continued employment.  In the event that the Company terminates your employment
without Cause or you resign with Good Reason (as set forth in the Compensation
Discussion & Analysis of the Company’s Proxy Statement) within the first
thirty-six (36) months of your employment, the Company will pay to you, less
applicable taxes and other deductions required by law, the sum of (i) six (6)
months of your base salary at the rate in effect on the date of your employment
termination, and (ii) a pro-rata bonus under the Company’s annual bonus plan for
the year in which the termination occurs calculated at the projected target
rate; provided, however, that for the purposes of this section only, the
definition of “good reason” shall be modified to include a reduction in the
amount of your then-current Total Target Direct Compensation (then current base
salary, target STI and target LTI) in excess of ten percent (10%) in any twelve
month period.  The Company must deliver to you a customary release agreement
(the “Release”) within seven (7) days following the date of your employment
termination.  As a condition to receipt of the severance benefits specified in
this section, you must (i) sign the Release and return the signed Release to the
Company within the time period prescribed in the Release (which will not be more
than 45 days after the Company delivers the Release to you), and (ii) not revoke
the Release within any seven-day revocation period that applies to you under the
Age Discrimination in Employment Act of 1967, as amended; the total period of
time described above is the “Release Period.”  In the event you decline or fail
for any reason to timely execute and deliver the Release or you revoke the
Release, then you will not be entitled to the severance benefits specified in
this section. 



As an employee of NCI, you will be provided with a copy of the Employee Manual
that outlines the Company's personnel policies. After reading this manual we ask
that you sign and return the receipt and acknowledgement forms.


You will also receive a Summary of Benefits that outlines NCI's benefits
offerings and their respective costs. Please contact either Katy Theroux
(281-897-7714) or Todd Moore (281-897-7770) if you have any questions regarding
the Company's benefit plans or its personnel policies.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EMPLOYMENT BY AND
COMPENSATION AT NCI IS "AT WILL" WHICH MEANS THAT NO EMPLOYMENT CONTRACT EXISTS
AND EITHER YOU OR THE COMPANY CAN TERMINATE THE EMPLOYMENT AT ANY TIME.


We are pleased to extend this conditional offer of employment. Subject to your
schedule and availability, we would anticipate a start date of Monday, December
8, 2014. If you have pre-existing commitments and would prefer a different start
date, please let us know.


We welcome you to our family of dedicated employees and hope that this
employment relationship will be mutually beneficial and rewarding.



--------------------------------------------------------------------------------














If there are any questions that are unanswered or not covered, please feel free
to contact me.


Regards,


/s/ Katy Theroux


Katy Theroux
Chief Human Resources Officer




c:    Norman C. Chambers
Chairman, President
& Chief Executive Officer

